FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the sixth office action on the merits in response to the above identified patent application filed on 11/23/2016. Applicant has amended claims 1 and 4 and canceled claim 6. Claims 1, 3, and 4 are pending and examined.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hamrin (US 9,279,364 B2), in view of Rasi (Landfill gas upgrading with countercurrent water wash), Enzenhofer (U.S. 2013/0087043 A1), and Lefebvre (U.S. 3,748,828).
Regarding claim 1, Hamrin teaches (Figure 2) a gas turbine (50) comprising an air inlet (upstream of compressor 14), a combustion chamber (62 or 64) in which the second gas stream (58) is burnt, and an exhaust gas (from turbine 66) heat exchanger (34); and
supplying the second gas stream (58) containing the flammable constituents (from fuel gas 52 – see Col. 6, ll. 23-25: “this fuel gas 52 is a low-energy-content methane-containing gas that is delivered from an external source such as a landfill”) to the air inlet of the gas turbine (50) as fuel;
wherein the gas turbine (50) is supplied with no other fuel (Col. 8, ll. 8-11: “In steady-state operation, the warmer combustor 62 and turbine combustor 64 are turned down or off, such that little or no auxiliary fuel 54 is being injected into the gas within these combustors”) in addition to the second gas stream containing the flammable constituents (58).
However, Hamrin does not teach an absorption device which is suitable for removing flammable constituents from a first gas stream by absorption using a liquid medium;
a desorption device which is suitable for separating flammable constituents dissolved in the liquid medium into a second gas stream;
wherein the desorption device sets the concentration of flammable constituents in the second gas stream to a predetermined value to generate a gas stream to operate the gas turbine; and
wherein the desorption device is configured to supply the second gas stream containing the flammable constituents to the air inlet of the gas turbine as fuel.
Rasi teaches (Figure 1) an absorption device (ABSORPTION COLUMN) which is suitable for removing flammable constituents (methane) from a first gas stream (dotted line between “Gas storage” and “ABSORPTION COLUMN) by absorption using a liquid medium (water); and
a desorption device (DESORPTION COLUMN) which is suitable for separating flammable constituents (methane) dissolved in the liquid medium (water and the compounds absorbed into it) into a second gas stream (dotted line where it says “Exhaust gas”). Rasi teaches (Figure 3) that the "Exhaust gas" had methane concentrations ranging from 6% to 15%, which can be used as fuel in an engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Hamrin’s source of landfill fuel gas (52) with an absorption device and a desorption device, because it has been held that a simple substitution of one known element (in this case, an absorption device and a desorption device, as taught by Rasi) for another (in this case, the landfill fuel gas source of Hamrin) to obtain predictable results (in this case, to produce low-energy-content methane-containing gas from a landfill) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
wherein the desorption device (Rasi – DESORPTION COLUMN) sets the concentration of flammable constituents in the second gas stream (Rasi – “Exhaust gas”) to a predetermined value to generate a gas stream sufficient to operate the gas turbine (Hamrin – 50) – (intended use); and
wherein the desorption device (Rasi – DESORPTION COLUMN) is configured to supply the second gas stream containing the flammable constituents (Rasi – “Exhaust gas”) to the air inlet (Hamrin – 58) of the gas turbine (Hamrin – 50) as fuel.
However, Hamrin, in view of Rasi, does not teach said second gas stream being an air stream.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desorption device of Hamrin, in view of Rasi, by having it desorb with air, since it was known in the art to supply desorbers with air, as taught by Enzenhofer, therefore providing:
said second gas stream being an air stream.
However, Hamrin, in view of Rasi and Enzenhofer, does not teach the desorption device is configured such that the liquid medium comprising the flammable constituents is provided at a head of a column of the desorption device with the air stream in counter-flow to the liquid medium comprising the flammable constituents and wherein the air stream is provided at an end of the column opposite the head.
Lefebvre teaches (Figure 26) a desorption device (Col. 1, ll. 19-22 lists “desorption” as an example of the invention’s intended use) configured such that the liquid medium comprising the flammable constituents (Col. 14, ll. 7-8: liquid sheaths flowing along multifilamented yarns 1) is provided at a head (4) of a column of the desorption device with the air stream (Col. 14, ll. 5-6: continuous phase fluid brought to the base of the contactor by pipe 20) in counter-flow (as shown in Figure 26, the top flow is in opposing direction to the bottom flow) to the liquid medium comprising the flammable constituents (1) and wherein the air stream (20) is provided at an end (19) of the column opposite the head (4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamrin, in view of Rasi and Enzenhofer, by configuring the desorption device such that the liquid medium comprising the flammable constituents is provided at a head of a 
The recitation “wherein the desorption device sets the concentration of flammable constituents in the second gas stream to a predetermined value to generate a gas stream to operate the gas turbine” is a statement of intended use and the structure of the device as taught by Hamrin, in view of Rasi, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 3, Hamrin, in view of Rasi, Enzenhofer, and Lefebvre as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the absorption device comprising the following:
a carrier arrangement having an inlet and an outlet for the liquid medium, the carrier arrangement being configured such that, between the inlet and the outlet, the liquid medium is guided past a number of carriers having a surface and forms a flowing liquid film on the surface of the carriers; and
a gas stream guide which is configured such that the first gas stream comes into contact with the flowing liquid film on the surface of the number of carriers.
Enzenhofer teaches a device (Figure 2) having a carrier arrangement with an inlet and outlet for the liquid mixture, wherein the carrier arrangement is designed such that the liquid mixture can be guided between inlet and outlet via a number of carriers, and form a flowing liquid film on the surface of the carriers, and a gas control that sweeps gas past the liquid film (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the absorption device of Hamrin, in view of Rasi, Enzenhofer, and Lefebvre as discussed so far, with a carrier arrangement because it has been held that a simple substitution of one known element (in this case, the carrier arrangement, as taught by Enzenhofer) for another (in this case, the absorption device of Hamrin, in view of Rasi, Enzenhofer, and Lefebvre as discussed so far) to obtain predictable results (in this case, to have a device that extracts volatile substances from a gas stream by use of a liquid medium) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc..
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamrin (US 9,279,364 B2), in view of Rasi (Landfill gas upgrading with countercurrent water wash), Enzenhofer (US 2013/0087043 A1), Yamase (US 5,330,563), and Lefebvre (US 3,748,828).
Regarding claim 4, Hamrin teaches (Figure 2) a method for treating a gas stream, having the steps of:
supplying a second gas stream (58) containing the flammable constituents (from fuel gas 52 – see Col. 6, ll. 23-25: “this fuel gas 52 is a low-energy-content methane-containing gas that is delivered from an external source such as a landfill”) as fuel to an air inlet (upstream of compressor 14) of a gas turbine (50) and burning the second gas stream (58) in a combustion chamber (62 or 64) of the gas turbine (50);
wherein the gas turbine (50) is supplied with no other fuel (Col. 8, ll. 8-11: “In steady-state operation, the warmer combustor 62 and turbine combustor 64 are turned down or off, such that little or no auxiliary fuel 54 is being injected into the gas within these combustors”) in addition to the second gas stream containing the flammable constituents (58).
However, Hamrin does not teach removing flammable constituents from a first gas stream by absorption using a liquid medium;
separating the flammable constituents dissolved in the liquid medium into a second gas stream by desorption, wherein the flammable constituents in the second gas stream have a concentration.
Rasi teaches (Figure 1) removing flammable constituents (methane) from a first gas stream (dotted line between “Gas storage” and “ABSORPTION COLUMN) by absorption using a liquid medium (using the ABSORPTION COLUMN, with water as the liquid medium);
separating the flammable constituents (methane) dissolved in the liquid medium (water and the compounds absorbed into it) into a second gas stream (dotted line where it says “Exhaust gas”) by desorption (via DESORPTION COLUMN), wherein the flammable constituents (methane) in the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Hamrin’s source of landfill fuel gas (52) with an absorption device and a desorption device, because it has been held that a simple substitution of one known element (in this case, an absorption device and a desorption device, as taught by Rasi) for another (in this case, the landfill fuel gas source of Hamrin) to obtain predictable results (in this case, to produce low-energy-content methane-containing gas from a landfill) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Hamrin, in view of Rasi, does not teach said second gas stream being an air stream.
Enzenhofer teaches (Figure 1) a desorber unit (AWS Des.) in which unloaded air is supplied in cross flow to the desorber unit by a fan (p. [0025], ll. 7-8). Note that Enzenhofer also teaches that other gases, such as nitrogen, can be used (p. [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desorption device of Hamrin, in view of Rasi, by having it desorb with air, since it was known in the art to supply desorbers with air, as taught by Enzenhofer, therefore providing:
said second gas stream being an air stream.
However, Hamrin, in view of Rasi and Enzenhofer, does not teach setting the concentration of flammable constituents in the second gas stream to a predetermined value to generate a concentrated gas stream sufficient to operate the gas turbine;
Yamase teaches (Figure 2) a similar device for separating volatile organic compounds (VOC) from a gas, wherein the improvement of the device comprises controlling the operating pressure at the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamrin, in view of Rasi and Enzenhofer’s, method for treating a gas stream to include the step of setting the concentration of flammable constituents to a predetermined value to generate a concentrated gas stream sufficient to operate the gas turbine, because it has been held that some teaching in the prior art (in this case, setting pressures of the desorption columns to reduce the amount of VOC in the discharging gas to a predetermined value, as taught by Yamase) would have led one of ordinary skill to modify the prior art reference (in this case, Hamrin, in view of Rasi and Enzenhofer’s, method for treating a gas stream) to arrive at the claimed invention (in this case, Hamrin, in view of Rasi and Enzenhofer’s, method for treating a gas stream to include the step of setting the concentration of flammable constituents in the second gas stream to a predetermined value) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(G).
However, Hamrin, in view of Rasi, Enzenhofer, and Yamase, does not teach a desorption device of the gas turbine is configured such that the liquid medium comprising the flammable constituents is provided at a head of a column of the desorption device with the air stream in counter-flow to the liquid medium comprising the flammable constituents and wherein the air stream is provided at an end of the column opposite the head.
Lefebvre teaches (Figure 26) a desorption device (Col. 1, ll. 19-22 lists “desorption” as an example of the invention’s intended use) configured such that the liquid medium comprising the flammable constituents (Col. 14, ll. 7-8: liquid sheaths flowing along multifilamented yarns 1) is provided at a head (4) of a column of the desorption device with the air stream (Col. 14, ll. 5-6: continuous phase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamrin, in view of Rasi, Enzenhofer, and Yamase, by configuring the desorption device such that the liquid medium comprising the flammable constituents is provided at a head of a column of the desorption device with the air stream in counter-flow to the liquid medium comprising the flammable constituents and wherein the air stream is provided at an end of the column opposite the head, in order to give a better distribution of driving forces (between the liquid medium and air stream) which may be an advantage, as taught by Lefebvre (Col. 14, lines 9-12).

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections (in this case, new matter) and regarding the drawing objections are persuasive, and both the rejections and the objections have been withdrawn.
Applicant’s arguments regarding the new recitations in the claims are addressed in the body of the prior-art rejections above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HENRY NG/               Examiner, Art Unit 3741   

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741